 



Exhibit 10-q-5
For Persons With a Change of Control Agreement
ROCKWELL COLLINS, INC.
PERFORMANCE SHARE AGREEMENT
[Date]
     Target Performance Shares:                           shares of Company
Common Stock
PERSONAL AND CONFIDENTIAL
[Name]
Personnel Number:                     
Dear                     :
We are pleased to confirm that, as a key employee of Rockwell Collins, Inc. and
its subsidiaries (“Rockwell Collins” or the “Company”), you have been granted
performance shares denominated in shares of Common Stock of the Company and
based on the target shares stated above (the “Performance Shares”) pursuant to
this agreement (this “Agreement”) and under the Rockwell Collins 2006 Long-Term
Incentives Plan, as amended (the “Plan”).
Any payout of your Performance Shares is based on the achievement by Rockwell
Collins of the goals for Cumulative Sales and Return on Sales for its fiscal
years of                      through                      [covering three
fiscal years] (the “Performance Period”) as set forth in the matrix attached as
Exhibit A (the “Matrix”). Any payout based on performance pursuant to the Matrix
is to be further adjusted based on Shareowners Return as specified below. The
terms and conditions of these Performance Shares are as set forth in more detail
below.
          1. Confirmation of Award. Together with any letter transmitting this
document to you, this Agreement confirms your award in accordance with the terms
as set forth herein.
          2. Amount Payable Pursuant to Awards. Subject to the provisions of
this Agreement, the share amounts payable to you pursuant to your Performance
Shares shall be determined as follows:
     (a) The percentage of target awards earned will be the percentage found at
the intersection in the Matrix of the final results achieved for Cumulative
Sales and for Return on Sales for the Performance Period (as determined pursuant
to paragraph 3).

1



--------------------------------------------------------------------------------



 



     (b) If the final results achieved for the Performance Period fall between
the levels of performance specified in the Matrix, the percentage of target
awards payable will be interpolated consistent with the range in which the
Cumulative Sales and Return on Sales falls as conclusively determined by the
Committee (as defined below).
     (c) No amount shall be payable for the Performance Period if the Cumulative
Sales or Return on Sales (as determined pursuant to paragraph 3) for the
Performance Period is less than the minimum level for the Performance Period as
indicated in the Matrix.
     (d) The payments as determined for achievement against goals for Cumulative
Sales and for Return on Sales for the Performance Period will be further
adjusted for the Company’s Total Shareowner Return (TSR) performance (as
determined pursuant to paragraph 3) relative to the 10 peer companies listed on
Exhibit B. If relative performance is among the top 3 of the peer companies, the
payments will be adjusted upward by 20%. If relative performance is among the
lowest 3 of the peer companies, the payments will be reduced by 20%. If the
relative performance is not one of the top 3 companies or one of the lowest 3
companies, it will be deemed to be in the middle group of companies and there
will be no adjustment.
          Subject to the provisions of this Agreement, including your ability to
defer payment under this Agreement in accordance with paragraph 15, the amount
payable to you pursuant to the Performance Shares with respect to the
Performance Period shall be paid in Common Stock, less applicable taxes, by
Rockwell Collins as soon as practicable after the end of the Performance Period
and after receipt of the accountant’s letter for the Performance Period pursuant
to paragraph 13, and in any event within the calendar year within which the
Performance Period ends. The Performance Shares represent the Company’s unfunded
and unsecured promise to issue shares of Common Stock at a future date, subject
to the terms of this Agreement and the Plan. You have no rights under the
Performance Shares or this Agreement other than the rights of a general
unsecured creditor of the Company. Until the distribution of any Common Stock
after vesting is evidenced in book entry form at the transfer agent, is placed
into a brokerage account or a stock certificate is issued, you shall not have,
with respect to the Performance Shares, rights to vote or receive dividends or
any other rights as a shareowner.
          3. Definitions and Determination of Financial Performance. “Cumulative
Sales” means, for the Performance Period, the total Sales as reported by the
Company in its audited financial statements. “Return on Sales” means, for the
Performance Period, the rate determined by dividing Net Income by Sales. Both
Net Income and Sales will be the three year cumulative values as reported in the
Company’s audited financial statements after adjusting for extraordinary income
and expense items. The foregoing definitions and measures will exclude the base
sales and net income for all divestitures and for acquisitions with sales for
the acquired business’ last twelve completed months that comprise up to 10% of
Rockwell Collins base sales for its last twelve completed months at the time of
acquisition. Such definitions and measures will

2



--------------------------------------------------------------------------------



 



include post-acquisition growth related to these acquisitions. With respect to
acquisitions with sales that comprise up to 10% of total Rockwell Collins’ base
sales revenue at the time of divestiture or acquisition, Net Income will also be
adjusted for “fair value” expenses of the transaction including investment
banker charges, amortization of intangibles, physical property step-ups, and
imputed interest on the acquisition value. The Committee reserves its discretion
pursuant to paragraph 10 below to make necessary or appropriate adjustments to
the definitions and measures or otherwise for acquisitions, divestitures and
other matters referenced in paragraph 10.
     “Total Shareowner Return” or “TSR” is measured by adding (i) the total
stock price growth for the Performance Period, measured by comparing the average
stock price during October ___ [the first year of the Performance Period] to the
average stock price during September ___ [the last year of the Performance
Period], and (ii) dividends paid, measured as if reinvested in stock at the
payment date. In the event of substantial changes causing an inability to
calculate Shareowners Return for one or more of the peer companies listed on
Exhibit B (or in the event of spinoffs or similar transactions causing a peer
company to split into two or more peer companies), the list of peer companies
shall be adjusted accordingly to take such events into account and the new group
of peer companies shall for purposes of paragraph 2(d) be divided into a top,
middle and lowest third; provided, however, that if such new group of peer
companies is not equally divisible into three parts, then the excess number of
peer companies shall be assigned to the middle third.
     In connection with the receipt of the accountant’s letter for the
Performance Period pursuant to paragraph 13, the committee of the Board of
Directors of Rockwell Collins administering the Plan (which committee is herein
called the “Committee” and which, on the date hereof, is the Compensation
Committee) shall determine the Cumulative Sales, Return on Sales and the
Shareowners Return results and ranking for the Performance Period after taking
into account any adjustment as contemplated in paragraph 10.
          4. Payment of Performance Shares Denominated in Shares of Common
Stock. The Performance Shares denominated in shares of Common Stock are payable
in shares of the Company’s Common Stock; provided, however, that the Committee
may, in its sole discretion, make a cash payment equal to the Fair Market Value
of shares of Common Stock otherwise required to be issued. The Company may issue
shares of Common Stock in book entry form in connection with the payout of
Performance Shares. In lieu of fractional shares the Company may determine, in
its sole discretion, to pay cash or to round such shares to the closest whole
number. The future value of the shares of Common Stock underlying the
Performance Award is unknown and cannot be predicted with certainty.
          5. Transferability of Award. The Performance Shares shall not be
transferable by you except by will or by the laws of descent and distribution.
          6. Termination of Employment for Death or Disability. If your
employment by the Company terminates during the Performance Period by reason of
your death, disability or retirement under a retirement plan of the Company, you
will continue to be

3



--------------------------------------------------------------------------------



 



eligible to receive a payment, if any, that would otherwise be payable pursuant
to paragraph 2, but any such amount shall be pro rated for the portion of the
Performance Period that elapsed prior to this termination of employment and
shall be paid at the time such amount would otherwise be payable as specified in
Section 2.
          7. Termination of Employment for Other Reasons. Except as otherwise
provided in paragraphs 9 through 12, if your employment by the Company
terminates during the Performance Period other than by reason of your death,
disability, or retirement under a retirement plan of the Company, you will not
be entitled to any payment pursuant to paragraph 2 with respect to the
Performance Period.
          8. Forfeiture of Award for Detrimental Activity. If you engage in
detrimental activity (as defined in this paragraph 8) at any time (whether
before or after termination of your employment), you will not be entitled to any
payment hereunder and you will forfeit all rights with respect to the
Performance Shares under this Agreement. For purposes of this paragraph 8,
“detrimental activity” shall mean willful, reckless or grossly negligent
activity that is determined by the Committee to be detrimental to or destructive
of the business or property of the Company. Any such determination of the
Committee shall be final and binding for all purposes. Notwithstanding the
foregoing, no payment hereunder shall be forfeited or become not payable by
virtue of this paragraph 8 on or after the date of a Change of Control (as
defined in the Plan) unless the “Cause” standard set forth in paragraph 11(b) is
satisfied.
          9. Transfer of Employment; Leave of Absence. Except as otherwise
required by Internal Revenue Code Section 409A, for the purposes of this
Agreement, (a) a transfer of your employment from Rockwell Collins to a
subsidiary or vice versa, or from one subsidiary of Rockwell Collins to another,
without an intervening period, shall not be deemed a termination of employment,
and (b) if you are granted in writing a leave of absence, you shall be deemed to
have remained in the employ of Rockwell Collins or a subsidiary of Rockwell
Collins during such leave of absence. If your level of employment changes, the
Company may adjust your target payment hereunder to pro rate the portion of the
Performance Period that elapses (i) prior to the change in employment status at
the old target payment level and (ii) after the change at the new target payment
level, if any. Any promotion to the ranks of “Designated Senior Executive”
requires Committee action to adjust the target payment hereunder. If you are
entitled to payment under this Agreement upon a termination of employment,
Section 409A’s definition of “separation of service,” including its rules on
leaves of absences, will be used to determine the date on which you actually
terminate employment.
          10. Adjustments. (a) Adjustments (which may be increases or decreases)
may be made by the Committee in the Cumulative Sales and Return on Sales as well
as in the Shareowners Return and list of peer companies, to take into account
changes in law and accounting and tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the inclusion or exclusion
of the impact of extraordinary or unusual items, events or circumstances,
including, without limitation, acquisitions or divestitures by or other material
changes in the Company or peer companies, provided that no adjustment shall be
made which would

4



--------------------------------------------------------------------------------



 



result in an increase in your compensation if your compensation is subject to
the limitation on deductibility under Section 162(m) of the Internal Revenue
Code, as amended, or any successor provision, for the year with respect to which
the adjustment occurs.
          (b) In the event of any change in or affecting the outstanding shares
of Common Stock of the Company by reason of a stock dividend or split, merger or
consolidation, or various other events, adjustments will be made as appropriate
in connection with the Performance Shares as contemplated in the Plan.
          (c) Subject to the provisions of paragraph 11, the determination of
the Committee as to the terms of any adjustment made pursuant to this paragraph
10 shall be binding and conclusive upon you and any other person or persons who
are at any time entitled to receipt of any payment pursuant to the award.
          11. Change of Control. (a) Notwithstanding any other provision of this
Agreement to the contrary, in the event that during the Performance Period your
employment is terminated on or after a Change of Control (as defined in the
Plan) (i) by the Company other than for Cause (as defined in paragraph 11(b)) or
(ii) by you for Good Reason (as defined in paragraph 11(c)), your award shall
become nonforfeitable and shall be paid out on the date of your “separation from
service” within the meaning of Section 409A, but subject to your ability to
defer payment under this Agreement in accordance with paragraph 15, as if the
Performance Period hereunder had been completed or satisfied and as if the
Cumulative Sales and Return on Sales as well as TSR for the Company for the
Performance Period were sufficient to enable a payment to you pursuant to
paragraph 2 of the amount that is equal to your target performance shares set
forth on the first page of this letter multiplied by the greater of (Y) 100% and
(Z) the average actual percentage payout for the Company’s long-term incentive
performance shares for the prior three completed performance periods, not to
exceed the maximum allowed in the cycle being paid.
          (b) For purposes of paragraphs 8 and 11(a), termination for “Cause”
shall mean:
          (i) your willful and continued failure to perform substantially your
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to you by the Board or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Board or the Chief Executive Officer of the Company believes that you
have not substantially performed your duties, or
          (ii) your willful engaging in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.
          For purposes of this provision, no act or failure to act, on the part
of you, shall be considered “willful” unless it is done, or omitted to be done,
by you in bad faith or without reasonable belief that your action or omission
was in the best interests of the Company. Any

5



--------------------------------------------------------------------------------



 



act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by you
in good faith and in the best interests of the Company. The cessation of your
employment shall not be deemed to be for Cause unless and until there shall have
been delivered to you a copy of the resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at
the meeting of the Board called and held for such purpose (after reasonable
notice is provided to you and you are given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, you are guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
          (c) For purposes of this Agreement, “Good Reason” shall mean:
          (i) the assignment to you of any duties inconsistent in any respect
with your position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities generally in effect prior
to any Change of Control, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;
          (ii) any failure by the Company to maintain your compensation at a
level consistent with that generally in effect prior to any Change of Control,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;
          (iii) the Company’s requiring you to be based at any office or
location other than as provided on the day preceding the Change of Control
hereof or the Company’s requiring you to travel on Company business to a
substantially greater extent than required immediately prior to the Change of
Control;
          (iv) any purported termination by the Company of your employment
otherwise than for Cause; or
          (v) any failure by the Company to comply with and satisfy Section
19(b) of this Agreement.
          For purposes of this paragraph 11(c), any good faith determination of
“Good Reason” made by you shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by you for any reason during the 30-day
period immediately following the first anniversary of the Change of Control (the
“Thirteenth Month Election”) shall be deemed to be a termination for Good Reason
for all purposes of this Agreement. Notwithstanding the provisions of Section
11(a) to the contrary, you shall be entitled to only 50% of the amount otherwise
provided in Section 11(a) in the event you terminate employment for Good Reason
based on the Thirteenth Month Election.

6



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any other provision of this Agreement to the
contrary, if a Change of Control (as defined in the Plan) occurs during the
Performance Period the Cumulative Sales and Return on Sales for the Company for
the Performance Period shall be deemed to be not less than the 100% level set
forth in the attached Matrix and the Company’s Total Shareowner Return shall be
deemed to rank among the top 3 of the peer companies. Notwithstanding anything
to the contrary in this Agreement (except to the extent that paragraph 11(a)
provides for an earlier payment upon a termination of employment or you defer
payment under this Agreement in accordance with paragraph 15), if a Change of
Control occurs during the Performance Period, the payment date for your
Performance Shares will be deemed to be November 2010.
          12. Divestiture. In the event that your principal employer is a
subsidiary of Rockwell Collins, it is possible that your principal employer may
cease to be a subsidiary of Rockwell Collins during the Performance Period (the
date of such cessation is herein called the Divestiture Date). If your
Performance Shares are nonforfeitable at the time of the Divestiture Date and
the divestiture of your principal employer at that time constitutes a “change in
control event” that meets the requirements of Section 409A, then your
Performance Shares shall become nonforfeitable (to the extent not already
nonforfeitable) and shall be paid out on the Divestiture Date (x) as if the
Performance Period hereunder had been completed or satisfied and as if the
Cumulative Sales and Return on Sales as well as TSR for the Company for the
Performance Period were sufficient to enable a payment to you pursuant to
paragraph 2 of the amount that is equal to 100% of your target performance
shares set forth on the first page of this letter, but (y) pro rated for the
portion of the Performance Period that elapsed prior to the Divestiture Date,
all as conclusively determined by the Committee. If the divestiture of your
principal employer at that time does not meet the requirements of a “change in
control event” under Section 409A, then your Performance Shares shall become
nonforfeitable (to the extent not already nonforfeitable) on the Divestiture
Date and shall be paid out in November 2010 (x) as if the Cumulative Sales and
Return on Sales as well as Shareowners Return for the Company for the
Performance Period were sufficient to enable a payment to you pursuant to
paragraph 2 of the amount that is equal to 100% of your target performance
shares set forth on the first page of this letter, but (y) pro rated for the
portion of the Performance Period that elapsed prior to the Divestiture Date,
all as conclusively determined by the Committee.
          13. Accountant’s Letter. As soon as practicable after the end of the
Performance Period, the Committee shall obtain a letter or other communication
from the Company’s Senior Vice President and Chief Financial Officer or the Vice
President, Finance and Controller, or one of their successors or designees, to
the effect that such person has reviewed the determination for the Performance
Period of the Cumulative Sales and Return on Sales as well as Total Shareowner
Return results and ranking of the Company and that in such person’s opinion such
determinations have been made in accordance with paragraph 3.

7



--------------------------------------------------------------------------------



 



          14. Employment Rights. You shall not have any rights of continued
employment with the Company as a result of the Performance Shares, other than
the payment rights expressly contemplated herein.
          15. Deferrals. You shall be permitted to defer any payment due to you
under this Agreement in accordance with the terms of the Company’s 2005 Deferred
Compensation Plan (the “DCP”), as amended from time to time, including to comply
with Section 409A. Any such deferral will only be permitted to the extent that
your election to defer payment complies with Section 409A. The Company will
provide you with the appropriate deferral election form pursuant to which you
may make your deferral election. Once you have deferred your payment into the
DCP, the deferred amounts, including your ability to make a change to that
deferral and your right to receive payment of any deferred amounts, will be
subject in all regards to the terms and conditions of the DCP and the
requirements of Section 409A.
          16. Section 409A.
          (a) Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that any amount payable under this
Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to such amount.
          (b) To the extent that any amount payable under this Agreement is paid
upon a “separation from service” (within the meaning of Section 409A) to a
“specified employee” (within the meaning of Section 409A), then such amount will
not be paid during the six (6) month period following such separation from
service.
          17. Tax Withholding. Upon any payment to you of cash and/or Common
Stock of the Company hereunder, Federal income and other tax withholding (and
state and local income tax withholding, if applicable) may be required by the
Company in respect of taxes on income realized by you. The Company will withhold
such required amounts from your payments, unless the Company has made other
arrangements with you for you to promptly remit an amount sufficient to pay such
withholding taxes.
          18. Governing Law. This Agreement and the awards provided for
hereunder shall be governed by and construed in accordance with the laws of the
State of Delaware.
          19. Successors. (a) This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.
          (b) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any

8



--------------------------------------------------------------------------------



 



successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
          20. Administration. Consistent with Section 8 of the Plan, the
Committee shall interpret and administer the Plan, this Agreement and the
Performance Shares. The actions and determinations of the Committee on all
matters relating to the Plan, this Agreement and the Performance Shares will be
final and conclusive.
          21. Entire Agreement. This Agreement and the other terms applicable to
Performance Shares granted under the Plan embody the entire agreement and
understanding between Rockwell Collins and you with respect to the Performance
Shares, and there are no representations, promises, covenants, agreements or
understandings with respect to the Performance Shares other than those expressly
set forth in this Agreement and the Plan. Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained from the office of the
Secretary of the Company.

     
 
  Sincerely yours,
 
   
 
  ROCKWELL COLLINS, INC.
 
   
 
  Gary R. Chadick
 
  Senior Vice President,
 
  General Counsel and Secretary
 
   
 
  Rockwell Collins, Inc.
 
  400 Collins Road NE, M/S 124-323
 
  Cedar Rapids, IA 52498-0001

9